DETAILED ACTION
 Response to Amendment
	Applicant’s amendments to claims 1-2, 5-8, 9, 11-14, 16, 28-30, the cancellation of claim 4, and the addition of claims 32-33 in the response filed 23 November 2020 are acknowledged by the Examiner.
	Claims 1-3, 5-18 and 26-31 are pending in the current action.

Response to Arguments
With respect to claims 1-3, 5-18 and 26-31, Applicant argues that Amundson et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Amundson remains the primary reference as it continues to share structural and functional characteristics with the claimed invention and for the reasons stated below.
Applicant argues that Amundson et al does not suggest a spring system, but instead requires a hydraulic actuator, however this powered hydraulic embodiment is not relied upon for the current or the previous rejection thus this argument is moot. With respect to claim 1, Amundson teaches a spring mechanism 232 as a known actuator for a jointed system (Fig 38, [0081], [0107]) which meets the claim limitations. 
Applicant argues that Amundson does not disclose an offset for in a second direction, Examiner disagrees. With respect to claim1, 9, and 16, Amundson discloses element capable of applying an offset force to aid in movement only in the anterior direction thus the opposite direction, [0074] “and/or” interpreted to be “or”, meeting the claim limitations. 
Applicant’s amendment to claim 16 has overcome the respective claim objection, it is therefore withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9-10, 16, 26, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundson et al (US 2010/0094185).
With respect to claim 9, Amundson et al discloses A system for supporting a leg of a user, comprising: a harness comprising a frame including an attachment band configured to be worn on or around a waist or hips of a user (Fig 1, Fig 2 harness with frame 114/115 and band 150); a hip strut comprising a first end fixedly coupled relative to the frame such that a second end is configured to be disposed adjacent the user's hip or thigh (Fig 2, frame 114/15 ending in two hip struts at the joints 126/125, struts are shown fixed to the frame as the compose the frame and are shown adjacent to a hip- Fig 1); a leg support comprising a leg bracket pivotally coupled to the second end of the hip strut such that the leg bracket is pivotable about a hip pivot joint in a first direction to accommodate bending of the user's upper leg relative to the user's hip while following the bending (Fig 1, leg bracket 104/103, pivots in directions 215/216- in an anterior and posterior direction relative to the user, the posterior direction is interpreted as the first direction which follows the user as they bend and stand from bending); and one or more compensation elements mounted on the leg bracket that applies an offset force that generates a restoring moment around the hip pivot joint only in a second direction opposite to the first direction to at least partially offset a gravitational force acting on the user's body to return the user towards the upright position (Fig 1, compensation element 146/145, element capable of applying an offset force to aid in  movement only in the anterior direction thus the opposite direction, [0074] “and/or” interpreted to be “or”).  
With respect to claim 10, Amundson et al discloses The system of claim 9, wherein the leg support further comprises one or more leg straps for securing the leg bracket to the user's upper leg (Fig 1, leg strap 136/135).  
With respect to claim 16, Amundson et al discloses A system for supporting a leg of a user, comprising: a harness comprising a frame including an attachment band configured to be worn on or around a waist or hips of a user (Fig 1, Fig 2, harness with band 150 and frame 114/115); a hip strut comprising a first end fixedly coupled to the frame such that a second end is configured to be disposed adjacent the user's hip or thigh (Fig 2, frame 114/15 ending in two hip struts at the joints 126/125, struts are shown fixed to the frame as the compose the frame and are shown adjacent to a hip- Fig 1); a first leg support comprising a first leg bracket pivotally coupled to the second end of the hip strut at a hip pivot joint and a first leg strap for securing the first leg bracket to a user's thigh such that the first leg bracket is pivotable in a first direction about the hip pivot joint as the user crouches or leans forward from an upright position (Fig 1, leg bracket is the uppermost end of strut 104 which connects to the joint 126, with strap 136, and pivot 126; pivots in directions 215/216- in an anterior and posterior direction relative to the user, the posterior direction is interpreted as the first direction which follows the user as they bend and stand from bending); a lower leg strut comprising a first end coupled to the first leg bracket and a second end configured to be disposed adjacent the user's thigh or knee (Fig 1, lower leg strut is portion of member 104 at hinge 108); a second leg support comprising a second leg bracket pivotally coupled to the second end of the lower leg strut at a knee pivot joint and a second leg strap for securing the first leg bracket to a user's calf such that the second leg bracket is pivotable about the knee pivot joint to accommodate bending of the user's knee while following the bending (Fig 1, second leg support 106 with a bracket at the upper end connecting the support to the joint 108, strap 136- Fig 2); and one or more compensation elements mounted on the first and second leg brackets to at least partially offset a gravitational force acting on the user's body as the user bends and the first and second leg brackets follow the bending of the user's upper leg and the user's knee (Fig 2, compensation element 111/146), 6ENH-007PATENTwherein the one or more compensation elements on the first leg bracket are configured to apply an offset force to the first leg bracket only in a second direction opposite to the first direction to at least partially offset a gravitational force acting on the body and return the user towards the upright position ([0050], element capable of applying an offset force to aid in  movement only in the anterior direction thus the opposite direction, [0074] “and/or” interpreted to be “or”).  
With respect to claim 26, Amundson et al discloses The system of claim 9, wherein the leg bracket pivotally coupled to the second end of the hip strut comprises a first leg bracket (Fig 2, leg bracket is the uppermost end of strut 104 which connects to the joint 126), the leg support further comprising a first leg strap for securing the first leg bracket to the user's upper leg (Fig 1, leg strap 136), the system further comprising: a second leg bracket pivotally coupled to a second end of the first leg bracket at a knee pivot joint and a second leg strap for securing the first leg bracket to a user's calf such that the second leg bracket is pivotable about the knee pivot joint to accommodate bending of the user's knee while following the bending (Fig 1, second leg support 106 with a bracket at the upper end connecting the support to the joint 108, strap 135- Fig 2); and7ENH-007PATENT one or more compensation elements mounted on the second leg bracket to at least partially offset a gravitational force acting on the user's body as the user bends the user's knee and the second leg bracket follow the bending of the user's knee (Fig 2, compensation element 111/146).  
With respect to claim 32, Amundson et al discloses The system of claim 9, wherein the hip strut and leg support comprise a first hip strut and leg support for supporting a first upper leg of the user (Fig 1, first hip strut at pivot 125 and leg strap 136 is a support), the system further comprising: a second hip strut comprising a first end fixedly coupled relative to the frame such that a second end is configured to be disposed adjacent the user's hip or thigh (Fig 1, second strut at pivot 126); a second leg support comprising a leg bracket pivotally coupled to the second end of the hip strut such that the leg bracket is pivotable about a hip pivot joint in a first direction to accommodate bending of a second upper leg of the user relative to the user's hip while following the bending (Fig 1, second leg support 103/105 with a bracket 103 at the upper end connecting the support to the joint 125); and one or more compensation elements mounted on the leg bracket that applies an offset force that generates a restoring moment around the hip pivot joint only in the second direction to at least partially offset a gravitational force acting on the user's body to return the user towards the upright position (Fig 1, compensation elements 145/110).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 28-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson et al.
With respect to claim 1, Amundson et al discloses A system for supporting a leg of a user, comprising: a harness configured to be worn on a body of a user (Fig 2, harness 150/115/114); a leg support coupled to the harness configured to support a leg of the user, the leg support comprising one or more joints configured to accommodate bending of the leg while following the bending (Fig 1, support 103/105); and a mechanism coupled to the leg support to apply an offset force to the leg support to at least partially offset a gravitational force acting on the body as the user bends the leg and the leg support follows the bending of the leg (Fig 1, elements 145 and 110, [0050], compressed gas embodiment), wherein the leg support comprises a hip pivot joint fixedly coupled relative to the harness and a leg bracket pivotally coupled to the hip pivot such that the leg bracket is pivotable in a first direction about the hip pivot joint as the user crouches or leans forward from an upright position and bends the user's upper leg relative to the user's hip (Fig 1, joint 126 and leg bracket 104, pivots in directions 215/216- in an anterior and posterior direction relative to the user, the posterior direction is interpreted as the first direction which follows the user as they bend and stand from bending) and the spring mechanism applies an offset force to the leg bracket in a second direction opposite to the first direction to at least partially offset a gravitational force acting on the body and return the user towards the upright position ([0050], element capable of applying an offset force to aid in movement in the anterior direction thus the opposite direction, [0074]).  
	The current embodiment of Amundson et al is silent on a spring mechanism.
	A separate embodiment of Amundson et al teaches a spring mechanism 232 as a known actuator for a jointed system (Fig 38, [0081], [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator or Amundson et al in the Fig 1 embodiment to be a spring as taught by the Amundson et al Fig 38 embodiment as is taught to be a known alternative with reasonable expectation for success dependent on the user’s needs ([0081]).
With respect to claim 2, Amundson et al/Amundson et al discloses The system of claim 1, wherein the spring mechanism is configured to provide a force profile that varies the offset force based on an angle of bending of the one or more joints of the leg support ([0050], [0107], spring would inherently result in a force profile, the force would increases as the joint is bent).  
With respect to claim 3, Amundson et al/Amundson et al discloses The system of claim 1, wherein the leg support comprises a leg strap for securing the leg bracket to the upper leg (Fig 1, leg strap 136).  
With respect to claim 5, Amundson et al/Amundson et al discloses The system of claim 1, spring mechanism comprises a spring mounted on the leg bracket.  
With respect to claim 28, Amundson et al discloses The system of claim 1, wherein, in an upright rest position, the spring mechanism applied no support forces to the user's upper leg, and in response to an angle of bend of the upper leg relative to the user's abdomen, a restoring moment is applied that increases to at least partially offset the gravitational force acting on the user's leg ([0050], systems 145/146 can be designed for the claimed effect).  
With respect to claim 29, Amundson et al discloses The system of claim 1, wherein the spring mechanism configured such that, as the user initially bends at the hip, the restoring moment applied by the spring mechanism increases, and, as the user rotates the hip further, a relatively consistent restoring moment is applied ([0050]).  
With respect to claim 30, Amundson et al discloses The system of claim 1, wherein the spring mechanism is configured such that, in a dwell region, no restoring moment is applied to the upper leg within a predetermined initial range of motion of the leg ([0050], systems 145/146 can be designed for the claimed effect).  
With respect to claim 33, Amundson et al discloses The system of claim 9, wherein the one or more compensation elements comprise a spring mechanism configured to provide a force profile that varies the offset force only in the second direction based on an angle of bending of the one or more joints of the leg support.
The current embodiment of Amundson et al is silent on a spring mechanism.
	A separate embodiment of Amundson et al teaches a spring mechanism 232 as a known actuator for a jointed system (Fig 38, [0081], [0107]).
.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amundson et al/Amundson as applied to claim 5 above, and further in view of Eastwood (US 2002/0110793).
With respect to claim 6, Amundson et al/Amundson et al discloses The system of claim 5.
Amundson et al/Amundson et al is silent on wherein the spring mechanism further comprises a pulley mounted on the leg bracket and a cable wrapped partially around the pulley and including a first end coupled to the spring and a second end coupled to the leg support such that at least a portion of a force from the spring is applied to the leg bracket in the second direction to generate the offset force (Eastwood Fig 4, pulley 14 and cable 13).  
Eastwood teaches an analogous actuator 19 and spring 27 wherein the spring mechanism further comprises a pulley mounted on the leg bracket and a cable wrapped partially around the pulley and including a first end coupled to the spring and a second end coupled to the leg support such that at least a portion of a force from the spring is applied to the leg bracket in the second direction to generate the offset force (Eastwood Fig 4, pulley 14 and cable 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring actuators of Amundson et al/Amundson et al to have the resistance system (pulley 14, the cable 13, and the spring system 27/19) as taught by Eastwood in order to have a system that is more easily modified and removed from use (Eastwood [0013], [0018], [0014]).

Claims 11-12, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson et al as applied to claim 9 above, and further in view of Eastwood. 
With respect to claim 11, Amundson et al discloses The system of claim 9.
Amundson et al is silent on wherein the one or more compensation elements comprise a spring mounted on the leg bracket.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of Amundson et al to have the resistance system (pulley 14, the cable 13, and the spring system 27/19) as taught by Eastwood in order to have a system that is more easily modified and removed from use (Eastwood [0013], [0018], [0014]).
With respect to claim 12, Amundson et al/Eastwood discloses The system of claim 11, wherein the one or more compensation elements further comprise a pulley mounted on the leg bracket and a cable wrapped partially around the pulley and including a first end coupled to the spring and a second coupled to the second end of the hip strut such that at least a portion of a force from the spring is applied to the leg bracket to generate the offset force (Eastwood Fig 4, pulley 14 and cable 13).  
With respect to claim 15, Amundson et al discloses The system of claim 9.
Amundson et al is silent on wherein the hip strut comprises an elastic element configured to provide an axial separating force between the frame and the leg support. 
Eastwood teaches an analogous gas actuator 19 which further has wherein the one or more compensation elements 19/14/13/17 comprising an elastic element configured to provide an axial separating force between the frame and the leg support 27 mounted on the leg bracket ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators of Amundson et al to have the resistance system (pulley 14, the cable 13, and the spring system 27/19) as taught by Eastwood in order to have a system that is more easily modified and removed from use (Eastwood [0013], [0018], [0014]).
With respect to claim 27, Amundson et al discloses The system of claim 9.
Amundson et al is silent on The system of claim 9, wherein the hip strut comprises an axial elastic element to provide an axial separating force between the first end of the hip strut and the leg bracket.  
Eastwood teaches an analogous gas actuator 19 which further has wherein the one or more compensation elements 19/14/13/17 comprising an elastic element configured to provide an axial separating force between the frame and the leg support 27 mounted on the leg bracket ([0043]).
.

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson et al/Amundson et al as applied to claims 5, 9, 11, 16 above, and further in view of Yakimovich et al (US 2006/0206043).
With respect to claim 7, Amundson et al/Amundson et al discloses The system of claim 5.
Amundson et al/Amundson et al is silent on wherein the spring mechanism further comprises first and second pulleys mounted  together on a common axis and mounted on the leg bracket, a first cable comprising first and second first cable ends coupled to the spring and the first pulley, respectively, and a second cable comprising first and second cable ends coupled to the second pulley and the leg support, respectively, such that at least a portion of a force from the spring is applied to the leg bracket in the second direction to generate the offset force.  
	Yakimovich et al teaches an analogues joint system having multiple pulleys 43/3 mounted  together on a common axis and mounted on the leg bracket 34/32 (Fig 5, Fig 8), a first cable 2 comprising first and second first cable ends coupled to the spring 41 and the first pulley, respectively, and a second cable comprising first and second cable ends coupled to the second pulley and the leg support, respectively, such that at least a portion of a force from the spring is applied to the leg bracket to generate the offset force (Fig 8, cable 2 interpreted to be divided into two cables, an upper cable system and a lower cable system according to the relation with the joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knee joints of Amundson et al/Amundson et al to have multiple pulleys (one being the irregular shape 3) and the cable divide as taught by Yakimovich et al in order to make the system less bulky (Yakimovich et al [0037]).
With respect to claim 8, Amundson et al/Amundson et al/ Yakimovich et al discloses The system of claim 7, wherein at least one of the first and second pulleys has an asymmetric shape to modify the portion of the force of the spring applied to the leg bracket based on an angle of bending of the hip pivot joint of the leg bracket (Yakimovich et al Fig 20, pulley 3).  
With respect to claim 13, Amundson et al/Eastwood discloses The system of claim 11.
Amundson et al/Eastwood is silent on wherein the one or more compensation elements further comprise first and second pulleys mounted together on a common axis and mounted on the leg bracket, a first cable comprising first and second first cable ends coupled to the spring and the first pulley, respectively, and a second cable comprising first and second cable ends coupled to the second pulley and the second end of the hip strut, respectively, such that at least a portion of a force from the spring is applied to the leg bracket to generate the offset force.  
	Yakimovich et al teaches an analogues joint system having multiple pulleys 43/3 mounted  together on a common axis and mounted on the leg bracket (Fig 5/Fig 8, show indirectly or directly mounted on the lower bracket 32/34), a first cable comprising first and second first cable ends coupled to the spring and the first pulley, respectively, and a second cable comprising first and second cable ends coupled to the second pulley and the leg support, respectively, such that at least a portion of a force from the spring is applied to the leg bracket to generate the offset force (Fig 5/Fig 8, cable 2 interpreted to be divided into two cables, an upper cable system and a lower cable system according to the relation with the joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knee joints of Amundson et al/Eastwood to have multiple pulleys (one being the irregular shape 3) and the cable divide as taught by Yakimovich et al in order to make the system less bulky (Yakimovich et al [0037]).
With respect to claim 14, Amundson et al/Eastwood/Yamovich et al discloses The system of claim 13, wherein at least one of the first and second pulleys has an asymmetric shape to modify the portion of the force from the spring applied to the leg bracket based on the angle of bending of the hip pivot joint of the leg bracket (Yamovich et al Fig 5, Fig 8, pulley 3).  

 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amunson et al in view of Schoen et al (US 2012/0271207).
With respect to claim 17, Amundson et al discloses The system of claim 16, further comprising a termination element extending from the second leg support.  
Schoen et al. an analogous user support further comprising a termination element extending from the second leg support (Fig 6, termination element 174a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amundson to have the termination elements as taught by Schoen et al in order to increase comfort and the connection to the user (Schoen et al [0050]).
With respect to claim 18, Amundson/Schoen et al. discloses The system of claim 17, wherein the termination element comprises one or more of a roller, pad, or foot configured to transfer weight of the user's body and any equipment or cargo carried by the user to the ground (Schoen et al Fig 6, termination element 174a is a foot to transfer weight to the ground).

 Claim 31 is are rejected under 35 U.S.C. 103 as being unpatentable over Amunson et al in view of Yakimovich.
With respect to claim 31, Amundson et al discloses The system of claim 16, comprising a first resilient member configured to at least partially offset a gravitational force acting on the user's leg due to bending at the hip, comprising a second resilient member configured to at least partially offset a gravitational force acting on the user's leg due to bending at the knee independent of the first (Fig 2, actuators 146/111).
Amundson et al is silent on wherein the one or more compensation elements comprise a hip cassette on the first leg bracket, and a knee cassette on the second leg bracket independent of the first cassette.
Yakimovich et al teaches an analogues joint system having multiple pulleys 43/3 mounted  together on a common axis and mounted on the leg bracket (Fig 5/Fig 8, show indirectly or directly mounted on the lower bracket 32/34), the cable 2 wound around pulley 3 similar to that of a cassette.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knee and hip joints of Amundson et al to have multiple pulleys (one being .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786